Hoar, J.
The cloth purchased by the plaintiffs having been designated and set apart for their use, paid for, and a part of it actually taken away, and the rest of it being held subject to their order, we can have no doubt that the property had vested in them at the time the action was brought, and that their right to recover must depend wholly upon the breach of warranty alleged.
Assuming, then, as the plaintiffs contend, that the bill of parcels and the broker’s note are to be taken together as constituting the contract, and that the representation of the weight of the cloth contained in them amounted to a warranty, the only question remaining is, whether the evidence offered to show the meaning of the terms used was competent and sufficient for that purpose. The broker’s note contained the clause, “ Invoice weight 2$5 lbs. average per yard.” Annexed to the bill of sale was a specification, indicating the numbers affixed to the several bales; the number of yards in each bale, according to the for*380eign invoice; and the number of pounds in each bale, according to the foreign invoice. No objection is made that the specification did not give the weight of each bale, as it was stated in the invoice, correctly, and this “ invoice weight ” did average 2j¡fg lbs. to the yard; but the actual weight was considerably less than that shown by the invoice. The plaintiffs contended that this sale by “ invoice weight 2¿| lbs. average per yard ” was a representation that its actual weight was substantially that, and was, in fact, a warranty to that effect, and offered to show that such was the understanding among dealers in that article in Boston; but this evidence was rejected by the court.
We are aware of no principle of law upon which this evidence could be admitted. There is no doubt that it is competent to prove by paroi that words used in a contract have, by commercial usage, a settled meaning different from their common and ordinary acceptation. But we do not understand the plaintiff’s offer of proof to come within this rule. Their offer was not to prove that the words “ invoice weight ” mean, by commercial usage, actual weight, or that they mean anything else than their obvious purport of “ the weight stated in the invoice.” On the contrary, they asked to be allowed to prove, in effect, that it would be understood and expected by the dealers that the invoice weight would be substantially the same with the actual weight; or, in other words, that the defendants, by warranting that the cloth was described as of a certain weight in the invoice, warranted that the statement in the invoice was substantially true. This does not seem to us to be explaining the meaning of the terms used in the contract, but an attempt to give to the contract a force and effect which its terms do not warrant. When the meaning of the terms used in a written contract is ascertained, the effect and interpretation of the instrument are to be determined by the court as a matter of law, and cannot be changed or controlled by evidence of the understanding of the parties or of the community. Hutchison v. Bowker 5 M. & W. 535. Exceptions overruled.